Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 21 June 2022.  In virtue of this communication, claims 1-25 are currently presented in the instant application.  Presently, claims 1, 7-8, and 20 have been amended, and claims 2, 5, 18-19, 21, and 23 have been cancelled.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
As argued in the previous advisory action of 10 June 2022, the previous rejection of claim 5 will be maintained, because in the broadest reasonable interpretation of “on” includes a data logger formed on an idler that is disposed on the axle.
Furthermore, the drawings will continue to be objected to as the newly added drawings of 25 May 2022 show an embodiment with two data loggers in Fig. 1, which is not supported by the specification.  Furthermore, newly amended Fig. 2 shows a data logger connected by what appears to be a wire to a unit which was previously described as the data logger and contains all the elements of the data logger, suggesting that there are two separate loggers which is not supported by the specification.

Drawings
The amendment to the drawings filed 5/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
	See response to arguments above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6-17, 20, 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moutzouris et al. (Publication No.: WO 2015/042661 A2, herein known as D1).
Roll or wheel, wherein the roll or the wheel is provided with 
(i) a stiff, substantially cylindrical core that is provided at its lateral surface with a surface that is subject to wear (idler 10; see Figures); 
(ii) a data logger applied to said core or said surface (information generator 20; Page 9 lines 10-22), the data logger provided with 
(a) a sensor for monitoring information with respect to the operation of said roll or wheel or said surface (Page 10 line 27 – Page 11 line 9 discloses a sensor used to determine the number of rotations, Page 11 lines 11-25 discloses a sensor for angular velocity of the idler, Page 13 lines 11-30 discloses a temperature sensor; Page 14 line 27 – Page 15 line 10 describes a vibration sensor to detect vibrations),
(b) a processor for processing said information (Page 12 lines 4-15 describes the microprocessor for controlling the smart idler), 
(c) tangible non-volatile memory for storing said information (memory 128; Page 17 lines 1-21), 
(d) a wireless network interface for sending and receiving data comprising said information (radio transmitter 39 as the primary embodiment, although known wireless alternatives such as WiFi and Ethernet may also be used; Page 9 line 24 – Page 10 line 14), 
(e) program data stored in said memory for driving said processor (Page 12 lines 4-15 describes the microprocessor for controlling the smart idler), 
(f) an indicator for displaying a part of said data (display 44; Page 11 line 11-25 as a non-limiting example) and 
(g) a battery or equivalent energy source for feeding (a) and/or (b) and/or (c) and/or (d) and/or (f) (electrical generator 25; Page 11 line 33 – Page 12 line 2; and capacitor or battery; Page 12 lines 17-20), 
wherein said data comprise roll or wheel related data (Page 10 line 27 – Page 11 line 9 discloses a sensor used to determine the number of rotations, Page 11 lines 11-25 discloses a sensor for angular velocity of the idler, Page 13 lines 11-30 discloses a temperature sensor; Page 14 line 27 – Page 15 line 10 describes a vibration sensor to detect vibrations), 
wherein said data logger is adapted for sending said roll and wheel related data and said monitored information (using the network all data is transmitted with alerts for faulty or idlers that have reached a threshold values; dual RFID allows for data to be recovered and stored even when not powered by the rotor so that the idler can be configured and identified even without being connected; Page 17 line 34 – Page 18 line 5; alternatively, Page 12 lines 17-20 states that a power storage device is used so that the idler can transmit for a period of 12 hours after the rotor stops rotating, which would include times when the wheel is not mounted, which would be obvious to one of ordinary skill in the art that in combination with the position RFID data would indicate if the device is mounted or not),
wherein the roll or wheel is an industrial roller (industrial roller for a conveyor belt), 
wherein said sensor comprises a sensor wherein said information comprises rotation speed and/or number of revolutions (Page 10 line 27 – Page 11 line 9 discloses a sensor used to determine the number of rotations, Page 11 lines 11-25 discloses a sensor for angular velocity of the idler) and
wherein said roll or wheel is provided at an end with an axle, wherein the data logger is positioned on said axle (axle shaft 86; Figs. 8-9; data logger 20 is positioned around the axle for instance including temperature sensor 121 along the axle as seen in Fig. 8).
D1 does not explicitly disclose an accelerometer, however notes that “the rotations of the rotor 12 may be determined by any suitable rotation monitor 124” (Page 11 line 27, Examiner’s emphasis).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the roll of D1 by utilizing an accelerometer as a known suitable rotation monitor to determine the rotation speed of the rotor as a design choice.

With respect to claim 3, D1 further discloses a roll wherein the roll or wheel is adapted for functioning without a drive (the idler functions without being driven as discussed above in the power and RFID sections above).

With respect to claim 4, D1 further discloses a roll wherein the roll or wheel is adapted for functioning with a drive (designed to be utilized in a conveyor belt and driven to rotate).

With respect to claim 6, D1 further discloses a roll wherein said data logger is completely countersunk on said core or said surface (Fig. 8, temperature sensor 121 for instance is counter sunk on the core or surface; alternatively idler monitoring module 24).
Even if this is considered not to be the case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the roll of D1 by countersinking the data logger as the device is designed to be used with conveyor belts transporting heavy materials, which has the possibility of damaging the logger if the logger is exposed on the exterior of the roller as the materials roll over it.

With respect to claim 7, D1 further discloses a roll wherein said data logger is completely countersunk on said axle (Fig. 8, temperature sensor 121 for instance is counter sunk on the axle; alternatively idler monitoring module 24).

With respect to claim 8, D1 further discloses a roll wherein said sensor comprises a pressure sensor, wherein said information comprises pressure, a temperature sensor, wherein said information comprises temperature, a movement sensor, wherein said information comprises movement, an infrared sensor, wherein said information comprises infrared signal and/or infrared radiation, or a positioning sensor, wherein said information comprises the geographical positioning of the roll or wheel (Page 10 line 27 – Page 11 line 9 discloses a sensor used to determine the number of rotations, Page 11 lines 11-25 discloses a sensor for angular velocity of the idler, Page 13 lines 11-30 discloses a temperature sensor; Page 14 line 27 – Page 15 line 10 describes a vibration sensor to detect vibrations; Page 17 lines 10-15 describes using an RFID device to identify the location).

With respect to claim 9, D1 does not disclose a roll wherein said sending and receiving of information comprises an encryption of said data (multiple types of wireless transmission of data is disclosed which traditionally using some sort of encryption).
Examiner is taking official notice that encryption of wireless data for privacy reasons or common wireless transmission standards would have been obvious to one of ordinary skill in the art to incorporate.

With respect to claim 10, D1 further discloses a roll wherein said wireless network interface of the data logger for sending and receiving is adapted for sending and receiving via a wireless network protocol that is adapted for sending over a short distance, Bluetooth, Wi-Fi or NFC (radio transmitter 39 as the primary embodiment, although known wireless alternatives such as WiFi and Ethernet may also be used; Page 9 line 24 – Page 10 line 14).

With respect to claim 11, D1 further discloses a roll wherein said wireless network interface for sending and receiving via a first wireless network protocol is adapted for feeding said data logger wirelessly, if said battery or equivalent energy source is exhausted, via a second wireless network protocol adapted for feeding wirelessly over a short distance, that is equal to the first wireless network protocol (this claim in the plain reading merely requires that in the full and low battery state the wireless transmission is identical; there is no indication that the wireless transmission changes in D1, and therefore qualifies).

With respect to claim 12, D1 further discloses a roll wherein said data also comprises an instruction for the data logger with respect to the monitoring and/or processing and/or storage of said information, wherein the instruction comprises a setting parameter (there inherently is required a setting parameter to have an alert be generated when a pressure/temperature reaches the alert levels).

With respect to claim 13, D1 further discloses a roll wherein the roll core or wheel core is made of metal, aluminum, stainless steel, carbon fiber, optic fiber, synthetic material or steel (steel; Page 14 line 11).

With respect to claim 14, D1 does not explicitly disclose a roll wherein the roll or wheel is adapted to an operation temperature between -40°C to +85C°.
However as the device is recited to be utilized in normal industrial process such as moving conveyor belts and in locations such as mines, it would be inherent or at the very least obvious to fall within this range as normal conveyor belt activity such as in package warehouses is more than capable of being performed in that range).

With respect to claim 15, D1 does not explicitly disclose a roll wherein the roll or wheel is adapted to a circumferential speed between 0 and 80 km/h in a direction tangential to the roll or wheel, or adapted to a winding frequency and/or revolution frequency between 0 and 40 Hz.
However as the device is recited to be utilized in normal industrial process such as moving conveyor belts and in locations such as mines, it would be inherent or at the very least obvious to fall within this range as normal conveyor belt activity such as in package warehouses is more than capable of being performed in that range.

With respect to claim 16, D1 does not explicitly disclose a roll wherein said battery or equivalent energy source allows a life time of at least one year.
However, the battery/power generator/storage is designed to be powered by rotation of the roller and last the duration of the rollers lifetime, and would be obvious to one of ordinary skill in the art at the time the invention was filed for this to be the case in low wear situations to prevent failure due to the power source before the rollers failure, which is contrary to the intended goal of the device, to determine the point of failure or likely failure of the roller itself as described in the summary.

With respect to claim 17, D1 discloses a display device for exchanging data with a data logger of claim 1, wherein said display device is provided with a device processor for processing said information, tangible non-volatile device memory for the storage of said information, a wireless network interface belonging to the device adapted for sending and receiving data with said network interface of the data logger mentioned in (d), a monitor, or a printing unit for displaying and/or printing said information, and program data that are stored in said device memory for driving said device processor, wherein said display device is adapted for displaying said information on said monitor and/or for printing by means of said printing unit, wherein said display device is adapted for exporting selected parts of said information to a file, wherein said data also comprise an instruction for the data logger with respect to the monitoring, processing or storage of said information, wherein the instruction comprises a setting parameter (multiple alarm mechanisms are given, such as alerts at the gateway, sending the alerts to a webpage, a processing system computer 42 with monitor 44, or even webpages such as discussed using the SCADA software/hardware in Page 20 line 23 – Page 21 line 23).

With respect to claim 20, see rejections of claims 1 and 8-16 above.

With respect to claim 22, D1 further discloses a roll according to claim 1 in an industrial installation (the purpose of the device).

With respect to claim 24, D1 further discloses a roll wherein the indicator comprises an LED indicator or an audio source (SCADA implementation which can trigger a variety of alerts “such as the activation of one or more alarm indicators, and perhaps the generation of email or text messages so that management or a remote SCADA users are informed” and “examples of alarm indicators include a siren, a pop-up box on a screen, or a colored or flashing area on a screen; Page 20 Line 31 – Page 21 Line 12).

With respect to claim 25, D1 further discloses a roll wherein the roll related data comprises a unique serial number, dimensions or location for identification of the roll (RFID).




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
7/1/2022